Citation Nr: 0703007	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for postoperative residuals of varicocele and 
spermatocele.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right tibia.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1954 through 
December 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a back disorder and which denied an evaluation 
in excess of 10 percent for postoperative residuals of 
varicocele and spermatocele and denied a compensable 
evaluation for a fracture of the right tibia.  A February 
2004 rating decision increased the evaluation for the service 
connected fracture, right tibia, to 10 percent.

In his timely February 2004 substantive appeal, the veteran 
requested a Travel Board hearing, but later requested a 
videoconference hearing before the Board instead.  The 
requested videoconference hearing was conducted in September 
2005 before the undersigned Veterans Law Judge, with the 
veteran sitting in Little Rock, Arkansas.  During that 
hearing, the veteran withdrew appeals for service connection 
for an eye disorder, a stomach disorder, rheumatism, and 
asthma, and provided written confirmation of his desire to 
withdraw those appeals.  The veteran's withdrawals of those 
appeals are valid, and those issues are not before the Board 
for appellate review.  38 C.F.R. § 204 (2006).  

During his videoconference hearing, the veteran requested 
that the record be kept open following the hearing so that 
the veteran could submit additional evidence.  The veteran 
submitted evidence and, in January 2006, indicated that all 
additional evidence had been submitted and that the record 
could be closed.  

The veteran did not provide waiver of review by the agency of 
original jurisdiction of the additional evidence submitted 
after the September 2005 videoconference hearing.  The 
additional evidence includes VA clinical records dated from 
December 1996 through October 2005 and several pages of 
duplicate service medical records.  The VA clinical records 
prior to the period relevant to the veteran's December 2002 
claim and the portions of those records which do not discuss 
the disabilities addressed in the decision below are not 
relevant to the issues addressed in this appeal, and 
therefore need not be reviewed.  The additional clinical 
records which pertain to the appropriate time period are 
duplicates of or consistent with VA clinical evidence already 
of record.  

The service medical records included in the additional 
evidence are not relevant to the claims for increased 
evaluations addressed in this decision, since those records 
disclose only the circumstances of the disabilities many 
years ago, and the present decision must address the current 
extent of disability.  The additional evidence does not 
include any record which is relevant to the decision below 
which has not already been considered by the agency of 
original jurisdiction.  Appellate review may proceed.

During his videoconference hearing, the veteran testified to 
his belief that a VA surgical procedure performed in 1996 or 
1999 for treatment of a prostate problem exacerbated that 
problem and caused additional genitourinary problems.  It 
appears that the veteran wishes to submit a claim under 38 
U.S.C.A. § 1151 that VA surgical treatment resulted in 
genitourinary problems.  The veteran also testified that he 
has depression secondary to the results of VA surgical 
treatment of the prostate problem.  These claims are REFERRED 
to the agency of original jurisdiction.

The claim of entitlement to service connection for a back 
disorder, to include as secondary to or aggravated by a 
service-connected right knee disability, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of varicocele and spermatocele are manifested by subjective 
complaints of swelling in the left testicle with strenuous 
physical activity, the need to use scrotal support during 
strenuous activity, and non-tender scars; the medical 
opinions of record attribute all other genitourinary symptoms 
to a disorder other than the service-connected disability.

2.  The veteran's residuals of a fracture of the tibia are 
manifested by subjective complaints of swelling and pain on 
use and by osteopenia on radiologic examination, but there is 
no limitation of motion of the right knee or right ankle.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for the service-connected postoperative residuals of 
varicocele and spermatocele are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2006).

2.  The criteria for an increased evaluation in excess of 10 
percent for the service-connected residuals of a fracture of 
the right tibia are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7121 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities 
are more severely disabling than the current evaluations 
reflect.




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the veteran's submission of his 
claims in December 2002, the RO issued a letter in January 
2003 which informed the appellant of the actions VA would 
take to assist him to develop the claims, advised the veteran 
of the evidence required to substantiate the claims for 
increased evaluations, and advised the veteran of the types 
of evidence that might be relevant to substantiate the 
claims.  This letter also advised the veteran to tell VA 
about any additional evidence the veteran wanted VA to 
obtain, and advised the veteran to submit evidence on his own 
behalf, including such evidence as statements from 
individuals, and advised the veteran to submit any evidence 
he had.  This notice was sufficient to advise the veteran to 
submit evidence in his possession.  The RO advised the 
veteran of the evidence that VA would obtain and of the 
veteran's responsibility to identify any additional evidence 
he wanted VA to obtain.  

In October 2004 and March 2005, the RO again issued a letter 
which informed the appellant of the actions VA would take to 
assist him to develop the claims, among other information, 
including the criteria for establishing entitlement to an 
increased evaluation for a service-connected disability.  

The Board finds that the January 2003, October 2004, and 
March 2005 notices advised the veteran of each element of 
notice described in Pelegrini.  The claims were thereafter 
adjudicated in April 2005, when a supplemental statement of 
the case (SSOC) was issued, so the notices provided prior to 
that SSOC meet the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  

Not only has the veteran been provided with appropriate 
notice, but he has been every opportunity to submit evidence 
and argument in support of his claim and has been afforded 
the opportunity to develop medical evidence to support his 
claims through VA examinations.  The veteran was afforded the 
opportunity to identify relevant medical evidence, and 
identified several non-VA providers.  Records from each of 
the identified non-VA providers were obtained.  The veteran's 
VA clinical records were also associated with the claims 
file.

Additionally, the veteran and his spouse testified at a 
personal hearing before the RO in October 2003, and the 
veteran testified before the Board by videoconference in 
September 2005. 

Although the VCAA notice referred to above do not 
specifically address the effective date that may be assigned 
following a grant of increased compensation, any error in 
failing to notify the veteran regarding assignment of an 
effective date for increased compensation is harmless error, 
since the denial of the veteran's claims renders moot such 
notice.  
 
Laws and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  For a claim for an increased rating, the primary 
concern is normally the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

1.  Claim for increased evaluation for residuals of 
varicocele and spermatocele

Historically, the veteran was granted service connection for 
postoperative residuals of varicocele and spermatocele by a 
rating decision issued in June 1997, and a 10-percent 
evaluation was assigned for this disability under DCs 7529 
and 7299.  For purposes of information only, the Board notes 
that a varicocele is a condition manifested by abnormal 
dilation of the veins of the spermatic cord, which results in 
impaired drainage of blood into the spermatic cord veins when 
the individual assumes an upright position.  Nici v. Brown, 9 
Vet. App. 494, 495 (1996).  A spermatocele is defined as a 
cystic distention of the epididymis containing spermatozoa.  
Dorland's Illustrated Medical Dictionary 1553 (28th ed. 
1994).

On VA examination conducted in March 2003, the veteran 
reported that he injured his left testicle in 1954 when he 
fell on an obstacle course.  He reported episodic pain and 
swelling of the left testicle, especially with strenuous 
physical activity.  He reported that when the swelling 
occurred, it would subside in about 24 hours.  On objective 
examination, the right testicle was normal and the left 
testicle was somewhat softened in consistency as compared to 
the right, but it was the same size.  There was no evidence 
of recurrence of varicocele or spermatocele.  No unusual 
tenderness was noted in the left testicle.  There was a well-
healed, non-tender scar.  The assigned diagnosis was remote 
trauma to the left testicle.

At his October 2003 personal hearing, the veteran testified 
that he was required to use supportive-type underwear because 
his left testicle would swell with physical activity.  He 
also testified that the residuals of the injury to the left 
testicle and the in-service surgery caused dribbling and 
incontinence and frequent urination, interrupting his sleep.  
The veteran also complained of erectile dysfunction.  The 
veteran's testimony at his September 2005 videoconference 
hearing before the Board was consistent with the 2003 
testimony.

Following the veteran's testimony as to his belief that he 
had urinary incontinence, dribbling, and erectile dysfunction 
as a result of the postoperative residuals of the surgical 
treatment in service, the veteran was afforded genitourinary 
examination in January 2004.  The examiner concluded that it 
was unlikely that the veteran's urinary symptoms were due to 
the in-service injury or surgical treatment in service.  
Rather, the examiner concluded, it was more likely that these 
symptoms were related to the veteran's benign prostate 
hypertrophy and possibly to prostate surgery.

Impairment of the testicles can be rated under 38 C.F.R. § 
4.115B, Diagnostic Code (DC) 7523, for complete atrophy of 
the testis.  A 20 percent rating is warranted for atrophy of 
both testis and a noncompensable rating is warranted for 
atrophy of one testicle.  In the instant case, there is no 
evidence of record showing atrophy of either testicle, so 
this DC and criteria are not applicable to this case.  

The varicocele and spermatocele can also be rated under 38 
C.F.R. § 4.115B, DC 7529, used to evaluate benign neoplasms 
of the genitourinary system.  Under this code, such 
disability is rated either as voiding dysfunction or renal 
dysfunction, whichever is predominant.  In the instant case, 
there is no evidence renal dysfunction resulting from the 
veteran's testicular disability.  

Regarding potential voiding dysfunction, the veteran contends 
that he does have a voiding dysfunction as a result of the 
surgery.  Voiding dysfunction is rated based on symptoms of 
urine leakage, frequency, or obstructed voiding, and 
contemplates continual urine leakage, post- surgical urinary 
diversion, urinary incontinence, or stress incontinence.  
When use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day is 
required, a 60 percent evaluation is warranted.  When there 
is leakage requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day, a 40 percent disability 
rating is warranted.  Id.  A 20 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed less than 2 times per day.  A 10 percent 
evaluation can be assigned either for urinary frequency, with 
daytime voiding intervals between two and three hours or 
awakening to void two times per night, or for obstructive 
symptomatology, with stricture disease requiring dilatation.  

However, the medical opinion of record contradicts the 
veteran's assertion that incontinence or frequency are 
related to his service-connected disability.  There is no 
voiding dysfunction attributable to the service-connected 
disability.  The veteran does complain of pain and swelling, 
although such symptoms have not been confirmed on objective 
examination.  Certainly, an evaluation in excess of 
10 percent under DCs 7529 and 7299, since there is no 
diagnostic code which solely rates pain and swelling, is not 
warranted.

The Board has also considered whether the veteran might be 
entitled to an evaluation in excess of 10 percent by analogy 
under 38 C.F.R. § 4.104, DC 7120, which addresses varicose 
veins.  Under Diagnostic Code 7120, varicose veins manifested 
by intermittent edema of an extremity or aching and fatigue 
in a leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, are rated 10 percent disabling.  A 20 percent rating 
is assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  

The VA examination makes it clear that the in-service surgery 
was successful in removing the areas of distention, and no 
objective distention is shown by the clinical evidence.  The 
veteran's complaints of intermittent or episodic swelling are 
credible, and warrant a 10 percent evaluation under DC 7120.  
There is no evidence that the veteran has persistent edema of 
one or both testicles, as the medical evidence establishes 
that no continuous swelling is present.  Thus, the veteran 
does not meet the criteria for an evaluation in excess of 10 
percent under DC 7120.

Although the 10 percent evaluation has been assigned under 
DCs 7529 together with DC 7299, the veteran is not entitled 
to an additional compensable evaluation for the same symptoms 
under DC 7120, as that would result in compensating the 
veteran for the same symptoms under two different rating 
codes.  Double compensation for the same symptoms, also 
called "pyramiding," is precluded by 38 C.F.R. § 4.14.  

The Board has considered whether an additional, compensable 
evaluation may be assigned for the post-surgical scars.  
Under 38 C.F.R. § 4.118, DC 7804, a 10 percent rating is 
warranted for superficial scar, painful on examination.  The 
VA examination is devoid of evidence that any scar was 
tender.  The veteran has not testified or stated that he had 
a tender or painful scar.  There is no evidence to support an 
additional, compensable evaluation under DC 7804.

The Board recognizes that the veteran believes that his 
urinary incontinence is related to the right spermatocele 
surgery.  This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board has considered 
the veteran's lay assertions, but those assertions do not 
outweigh the competent medical evidence of record, which show 
that there is no correlation or relationship between the 
current urinary incontinence and the service-connected 
varicocele and spermatocele disabilities.  A competent 
medical expert provided this opinion and the Board may not 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for an 
increased evaluation in excess of 10 percent for the 
postoperative residuals of varicocele and spermatocele.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable determination.  The appeal must be denied.

2.  Claim for increased evaluation for residuals, fracture, 
right tibia

Historically, the veteran was granted service connection for 
the residuals of a fracture of the right tibia by a rating 
decision issued in June 1997, and that disability was 
evaluated as noncompensable.  During the course of this 
appeal, the veteran's evaluation for his fracture residuals 
was increased to 10 percent, under 38 C.F.R. § 4.71a, DC 
5262, which provides the criteria for evaluating disability 
due to impairment of the tibia and fibula.  DC 5262 allows 
for a 20 percent disability rating with evidence of 
impairment to the leg with a moderate knee disability, or a 
30 percent evaluation with marked knee or ankle instability.

On VA examination conducted in March 2003, the veteran 
reported that he injured his right leg when he fell on an 
obstacle course in service.  He reported occasional aching in 
the right leg, which he attributed to arthritis and 
discomfort in the knee rather than in the tibia.  There was 
no shortening, no deformity, no tenderness, or other evidence 
of persistent fracture symptoms.  His gait and stance were 
normal.  The examiner concluded that the veteran had a tibial 
fracture without evidence of any residual problems, and noted 
that radiologic examination would be conducted.  Radiologic 
examination disclosed elongated areas of radiolucencies in 
the proximal and midportion of the tibia.  The impression was 
osteopenia.

Private clinical records from several non-VA providers were 
identified by the veteran as relevant, and those records were 
obtained.  However, those records disclose no evidence of 
complaints or treatment of a right tibia disability.

At his October 2003 personal hearing, the veteran testified 
that his leg had been giving him problems chronically since 
service.  He testified that, when his arthritis and 
rheumatism flared up in the 1960s, his physician advised him 
that this was due to the injury in service.  He testified 
that his physicians told him there was a hollow spot in that 
leg.  He reported using a heating pad and wrapping the leg.  
The veteran's spouse testified that sometimes the veteran's 
right leg would swell.  The veteran's testimony at his 
September 2005 videoconference hearing is consistent with the 
October 2003 testimony.

On VA examination conducted in December 2003, the veteran 
reported intermittent pain and soreness in the right leg for 
which he occasionally used a heating pad and for which he 
took naproxen twice daily.  The examiner concluded that it 
was more likely than not that the osteopenia noted at the 
tibial fracture site was worsened by the fracture, although 
the veteran's generalized osteopenia was not caused by the 
tibial fracture.

The evidence establishes that there is no subjective or 
objective evidence of limitation of range of motion of the 
right knee or ankle and no objective or subjective evidence 
of instability of the right knee or ankle.  The evidence 
establishes that the veteran does not use any assistive 
device and that his gait is normal.  The veteran does not 
meet any criterion for an evaluation in excess of 10 percent 
under DC 5262.  Therefore, the Board will consider whether 
the veteran is entitled to an evaluation in excess of 10 
percent under any other diagnostic code, or whether an 
additional, compensable, 10 percent evaluation is warranted 
under any other applicable diagnostic code.

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.  The Board considers that the findings 
of osteopenia may be evaluated by analogy to DC 5003.  
However, by its terms, DC 5003 provides that, if a veteran is 
evaluated for arthritis under a diagnostic code pertaining to 
limitation of motion, an additional evaluation under DC 5003 
is not warranted.  Since the veteran is already evaluated 
under DC 5262, an additional compensable evaluation under DC 
5003 is not warranted.

The evidence establishes that the veteran has full range of 
motion of the knee and ankle, so no compensable evaluation is 
warranted under any diagnostic code used to evaluate 
limitation of motion of the knee or ankle.  See DCs 5260, 
5261, 5271.  There is no objective evidence of instability or 
subluxation, so diagnostic codes used to evaluate those 
symptoms are not applicable.  See DC 5257; VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  In cases of evaluation of 
orthopedic injuries, there must be adequate consideration of 
functional impairment including impairment from painful 
motion, weakness, fatigability, and incoordination.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran contends that he has episodes 
of flare-ups of "arthritis" of the right leg, and he 
testified that he had a limp and took pain pills.  However, 
the evidence establishes that the veteran does not require 
narcotic medication for control of the right leg pain.  The 
examiner who conducted the March 2003 VA examination stated 
that the veteran had normal gait and stance.  Clinical 
records after that examination do establish that the veteran 
has a limp, but the providers attributed that limp to the 
residuals of a left hip fracture left hip replacement surgery 
conducted in October 2003.  The veteran's complaints of pain 
do not support an evaluation in excess of 10 percent on the 
basis of functional impairment.

The clinical evidence does not support an award of an 
evaluation in excess of 10 percent for the residuals of a 
fracture, right tibia, under DC 5262.  The Board is unable to 
find any applicable diagnostic code which would warrant an 
evaluation in excess of 10 percent or a separate, compensable 
evaluation in addition to the evaluation assigned under DC 
5262.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable determination.  The appeal must be denied.

ORDER

The appeal for an evaluation in excess of 10 percent for 
postoperative residuals of varicocele and spermatocele is 
denied.

The appeal for an evaluation in excess of 10 percent for the 
residuals of a fracture of the right tibia is denied.


REMAND

At his September 2005 videoconference hearing before the 
Board, the veteran testified to his belief that he incurred a 
back injury and service at the same time he sustained, to the 
left chest and a fracture of the right tibia.  The veteran 
further testified that, if he did not sustain a back disorder 
and service as a result of that injury, the service-connected 
right leg disability caused or aggravated a current back 
disorder.  As this theory of entitlement to service 
connection for a back disorder was not considered by the 
agency of original jurisdiction, the claim must be remanded 
for further development.  

The veteran must be notified of the criteria for establishing 
secondary service connection, including as resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disability or disabilities.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  The veteran should be 
advised that, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.



Accordingly, the case is REMANDED for the following action:

1.  The veteran must be notified of the 
criteria for establishing that a back 
disorder is etiologically related to, 
secondary to, or aggravated by a service-
connected disability or disabilities, 
including a knee disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The veteran should be advised 
that, when aggravation of a nonservice-
connected condition is proximately due to 
or the result of a service- connected 
disability, the veteran shall be 
compensated for the degree of disability 
(but only that degree) over and above the 
degree of disability existing prior to 
the aggravation.  

The veteran should again be notified of 
the information or evidence needed to 
establish a disability rating, and an 
explanation as to the information or 
evidence needed to determine an effective 
date for a grant of service connection, 
if any of the claims for service 
connection at issue is granted, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded the 
opportunity to submit or identify any 
additional evidence he believes may be 
relevant to his claim, including any 
records of treatment o a back disorder 
prior to 1997, if the veteran is able to 
identify any such records.

3.  The veteran's current VA clinical 
records should be associated with the 
claims file, even if there are no records 
of treatment of a back disorder.

4.  The veteran should again be afforded 
the opportunity to identify any relevant 
records of any type prior to 1996, the 
earliest evidence currently of record 
reflecting treatment of a back disorder, 
including alternative types of records, 
such as, but not limited to, employment 
medical records, employment medical 
examinations, examinations for insurance 
purposes, statements from employers, 
fellow employees, or others who may have 
observed relevant symptoms, and the like.  

5.  The veteran should be provided with 
an appropriate examination.  The claims 
file must be provided to the examiner.  
The examiner should, based upon review of 
the relevant evidence contained in the 
claims file, and after examining the 
veteran, answer the following questions:

(i) Is it at least as likely as not (is 
there at least a 50 percent probability) 
or, is it unlikely, that the veteran has 
a current back disorder which was either 
incurred or manifested in service, or 
within one year after his service 
discharge in December 1955?

(ii)  If the veteran does not have a 
current back disorder which was directly 
incurred in service, is it at least as 
likely as not (is there at least a 50 
percent probability) or, is it unlikely 
that he has a current back disorder which 
was (a) caused by, or (b) permanently 
aggravated (increased in severity) by a 
service-connected right knee disability?  



The examiner should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

If such aggravation is determined to 
exist, that is, if the residuals of the 
service-connected right tibial fracture 
continue to increase the severity of the 
current back disorder, the examiner 
should describe the increase in severity 
of the back disorder which is proximately 
due to the service-connected right knee 
disability, and describe the percentage 
or extent of increase in back disorder 
symptoms which may be attributed to the 
service-connected right knee disability.  
The examiner should explain the medical 
considerations supporting the opinion.

It would be helpful if the examiner, in 
expressing his or her opinion, would use the 
language "likely," "unlikely" or "at least 
as likely as not."  

6.  After reviewing the evidence to 
assure that all development is complete 
and that the VA examination report is 
complete, the claim should be 
readjudicated.  If the benefit sought 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


